Bloodworth, J.
1. “ The only ground of the motion for a new trial other than the general grounds is based upon alleged newly discovered evidence, the only effect of which would be to impeach the chief witness for the State. ‘ Though the witness sought to be impeached by newly discovered evidence was the only witness against the prisoner upon a vital point in the case, if the sole effect of the evidence would be to impeach the witness a new trial will not be granted/ Arwood v. State, 59 Ga. 391 (1); Levining v. State, 13 Ga. 513 (1); Wright v. State, 34 Ga. 110 (2); Jackson v. State, 93 Ga. 190 (18 S. E. 401); Haynes v. State, 18 Ga. App. 741 (3), 742, 743 (90 S. E. 485), and cases cited.” Key v. State, 21 Ga. App. 795 (1) (95 S. E. 269). “ The discretion of a trial judge in refusing a new trial on the ground of newly discovered evidence will not be controlled unless manifestly abused. Tilley v. Cox, 119 Ga. 867, 872 (47 S. E. 219). "Where a motion for a new trial is based upon alleged newly discovered evidence, and affidavits are introduced, sustaining and disputing this ground of the motion, ‘the trial judge is the trior of the facts, and it is his province to determine the credibility of the conflicting facts and contradictory witnesses. A reviewing court will not in any such case control his discretion as to the comparative credibility of the witnesses who testified in support of the motion and those who swore to the contrary.' Fouraker v. State, *204 Ga. App. 692 (62 S. E. 116).” Hayes v. State, 16 Ga. App. 334 (85 S. E. 253). Under the foregoing rulings this court cannot control the judgment overruling the motion for a new trial on the special ground.
2. There is ample evidence to support the finding of the jury, which is approved by the judge who tried the case.

Judgment affirmed.


Broyles, O. J., and Lulce, J., concur.